The plaintiff in error, hereinafter referred to as the defendant, was convicted of the crime of bank robbery with firearms, and his punishment fixed at confinement in the state penitentiary for a term of five years, and to pay the costs of this action, and appeals.
The petition in error and case-made was filed in this court April 10, 1930; no brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.